        Case 1:20-mc-00070 ECF No. 1 filed 10/12/20 PageID.1 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                    ____________

SARA VACCARO,

       Petitioner,                                       CASE NO.

v.

FACEBOOK INC. d/b/a INSTAGRAM

       Respondent.


C. Christopher Newberg (P79025)
RODENHOUSE LAW GROUP P.C.
Attorney for Petitioner
678 Front Avenue NW, Suite 176
Grand Rapids, MI 49504
(616) 451-4000
chris@rodenhouselaw.com


     REQUEST TO THE CLERK FOR ISSUANCE OF SUBPOENA PURSUANT TO 17
                             U.S.C. § 512(H)

       Petitioner, Sara Vaccaro, by and through her undersigned counsel of record, hereby

requests that the Clerk of this Court issue a subpoena to Facebook Inc. d/b/a Instagram to identify

alleged infringer(s) at issue, pursuant to the Digital Millennium Copyright Act (“DMCA”), 17

U.S.C. § 512(h) (the “DMCA Subpoena”). The proposed DMCA Subpoena is attached hereto as

Exhibit 1.

       The DMCA Subpoena is directed to Facebook Inc. d/b/a Instagram, the internet service

provider to which an unidentified user posted content that infringes on copyrights held by

Petitioner to an Instagram account identified as “vaccarosara81.”

       Petitioner has satisfied the requirements for the issuance of a subpoena pursuant to 17

U.S.C. § 512(h) by submitting the following documents with this request:

                                                1
        Case 1:20-mc-00070 ECF No. 1 filed 10/12/20 PageID.2 Page 2 of 2




       1. The proposed DMCA Subpoena (with cover letter), attached as Exhibit 1;

       2. A copy of the notification described by 17 U.S.C. § 512(c)(3)(A), attached as Exhibit

          2; and

       3. A sworn declaration to the effect that the purpose for which the subpoena is sought is

          to obtain the identity of an alleged infringer and that such information will only be used

          for the purpose of protecting rights under the DMCA, attached as Exhibit 3.

       Because Petitioner has complied with the statutory requirements, Petitioner respectfully

requests that the Clerk expeditiously issue and sign the proposed DMCA Subpoena, pursuant to

17 U.S.C. 512(h)(4).

                                                     Respectfully submitted,

                                                     RODENHOUSE LAW GROUP, P.C.




Date: September 25, 2020                             /s/ C. Christopher Newberg____
                                                     C. Christopher Newberg (P79025)
                                                     Attorney for Petitioner
                                                     678 Front Ave. NW, Suite 176
                                                     Grand Rapids, MI 49504
                                                     Phone: (616) 451-4000
                                                     Email: chris@rodenhouselaw.com




                                                2
